DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
According to the clarification included in remarks section in the applicant arguments/remarks dated 02/28/2021, group II claims 17-20 restriction requirement has been withdrawn and the claims have been added to group I,  group I includes claims 1-10 and 17-20 , group II includes claims 11-16, however the restriction of different groups (invention I “claims 1-10 and 17-20” and invention II “claims 11-16’) is still maintained.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/18/2021.
Therefore examiner will examine the group of claims corresponding to the elected group I (claims 1-10 and 17-20).
In response to the reason for traversal, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given in the requirement to election/restriction and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The Examiner also notes that as set forth in the restriction requirement the inventions are distinct.
               The requirement is still deemed proper and is therefore made FINAL.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, third and fourth rails, a third longeron, third and fourth coupling links, a plurality of wheels positioned on a first side of the block, set of locks, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

    Specification objections
  	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "third and fourth rails, a third longeron and third and fourth coupling links”. 
The above are only examples of such informalities.  The Applicant is required to review the Specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-10  and 17-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 2-10       the term “the system” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether the system is the same "a system for positioning and securing cargo” recited in claim 1 or additional/different.

Re claim 3 the phrase "third and fourth rails, a third longeron" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the third and fourth rails, a third longeron recited in the claim refer to.

Re claim 3 the phrase "third and fourth coupling links" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the third and fourth coupling links recited in the claim refer to.

Re claim 10 the phrase "set of locks" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the set of locks recited in the claim refer to.

Re claims 17-20  the phrase "apparatus" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the apparatus recited in the claims refers to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.
  
                                                       Reference of prior art 

Aguilar et al.  (US 9809308, Load transport and restraining devices and methods for restraining loads).
Grip et al.  (US 8387917, Support structure for a cargo aircraft).
Moradians.  (US 6789988, Device for latching a cargo load to a track).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 17and 18  are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Aguilar.

Re claim 1    Referring to the figures and the Detailed Description, Aguilar discloses:
 A system for positioning and securing cargo, the system comprising: a first rail and a second rail extending longitudinally in a parallel configuration (fig. 3, items 42, 44);
 a first coupling link removably coupled to an inner side of the first rail such that the first coupling link is configured to move along a length of the first rail (fig. 3, items 50, 42); 
a second coupling link removably coupled to an inner side of the second rail such that the second coupling link is configured to move along a length of the second rail (fig. 3, items 50, 44 opposite to a first coupling link); and
 a floor beam coupled between the first coupling link and the second coupling link (fig. 3, items 36, 50, support structure 36 (and its contents) comprise multiple components construed as floor beams coupled between the first coupling link and the second coupling link), wherein the floor beam includes at least one coupling point configured to secure a unit of cargo to the floor beam (fig. 3, item 38). 

Re claim 8    Referring to the figures and the Detailed Description, Aguilar discloses:
 The system of claim 1, further comprising: a second floor beam coupled between a third coupling link and a fourth coupling link (Aguilar fig. 3, the other of items 42, 44, 36 and its contents and 50), wherein the second floor beam includes at least one coupling point (fig. 3, items 40) configured to secure the unit of cargo the second floor beam such that a weight of the unit of cargo is distributed across the floor beam and the second floor beam (Aguilar fig. 3). 

Re claim 17    Referring to the figures and the Detailed Description, Aguilar discloses:
 An apparatus comprising: a first rail and a second rail extending longitudinally in a parallel configuration; a first coupling link removably coupled to an inner side of the first rail such that the first coupling link is configured to move along a length of the first rail; a second coupling link removably coupled to an inner side of the second rail such that the second coupling link is configured to move along a length of the second rail; and a floor beam coupled between the first coupling link and the second coupling link, wherein the floor beam includes at least one coupling point configured to secure a unit of cargo to the floor beam. 
(Claim 17 is similar in scope to Claim 1, Claim 17 is rejected under the same rationale as Claim 1).

Re claim 18    Referring to the figures and the Detailed Description, Aguilar discloses:
 The apparatus of claim 17, wherein the apparatus is configured to couple to a structure of a vehicle (col 5, l 25-26,… during air or truck transport). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar and further in view of Grip.

Re claim 2    Referring to the figures and the Detailed Description, Aguilar fails to teach as disclosed by Grip:  The system of claim 1, wherein the first rail is coupled to a first longeron positioned within a fuselage of an aircraft, and wherein the second rail is coupled to a second longeron positioned within the fuselage of the aircraft (items 30). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Grip teachings of the first rail is coupled to a first longeron positioned within a fuselage of an aircraft, and wherein the second rail is coupled to a second longeron positioned within the fuselage of the aircraft into the Aguilar because the longerons can serve as load-bearing components of the framework of the aircraft or another type of vehicle.

Re claim 3    Referring to the figures and the Detailed Description, Aguilar, as modified above, discloses:   The system of claim 2, further comprising: the second longeron positioned within the fuselage of the aircraft such that the third rail is coupled to a surface of the second longeron opposite of the second rail; and a third longeron within the fuselage of the aircraft (see fig. below). 
	However Aguilar discloses the claimed invention except for a third rail and a fourth rail.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a third rail and a fourth rail to be coupled to the second and third longerons increase the support structure of the cargo aircraft to increase the cargo capacity transported by the aircraft, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image1.png
    805
    661
    media_image1.png
    Greyscale
 

Claim(s) 4-7 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar.

Re claim 4    Referring to the figures and the Detailed Description, Aguilar discloses:
 The system of claim 1, wherein the first coupling point comprises: a block (Aguilar fig. 4, item 55); and a wheel positioned on a first side of the block (Aguilar fig. 4, item 46), 
	However Aguilar discloses the claimed invention except for a plurality of wheels.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of wheels for a better weight distribution on the rail for easier movement of the cargo, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
wherein each wheel is coupled to an axle that extends through the block  (Aguilar fig. 4, item 52 for each wheel).

Re claim 5    Referring to the figures and the Detailed Description, , Aguilar, as modified above,  discloses:  The system of claim 4, wherein the plurality of wheels are positioned such that a weight of the floor beam is distributed across the plurality of wheels (Aguilar fig. 4, items 55, 46). 

Re claim 6    Referring to the figures and the Detailed Description, , Aguilar, as modified above,  discloses:  The system of claim 5, wherein the floor beam is coupled to the block (Aguilar fig. 3, items 36 and its contents). 

Re claims 7 and 19    Referring to the figures and the Detailed Description, , Aguilar, as modified above, discloses: The system/apparatus, wherein the at least one coupling point comprises: a raised portion configured to extend into a bottom of the unit of cargo (Aguilar fig. 3, items 38 comprises a raised portion that has a lateral pin configured to extend into a bottom of the unit of cargo), wherein the raised portion includes a slot (a lateral pin goes through a slot); and a pin extending through the slot of the raised portion, wherein rotation of the pin secures the raised portion to the bottom of the unit of cargo. 
However Aguilar discloses the claimed invention except a twist pin.  It would have been an obvious matter of design choice to include a twist pin, since applicant has not disclosed that a twist pin solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the use of the raised portion in Aguilar.
In addition Aguilar discloses the claimed invention except a twist pin. However, it would have been an obvious substitution of functional equivalents to substitute a twist pin for a lateral pin in order to provide positive coupling and securing of the cargo, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claim(s) 9, 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar and further in view of Moradians.

Re claims 9 and 20    Referring to the figures and the Detailed Description, , Aguilar, as modified above, discloses: The system/apparatus, further comprising: a latching assembly configured to lock the floor beam and the second floor beam in a fixed/locked position (title, item 11). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Moradians teachings of a latching assembly configured to lock the floor beam and the second floor beam in a fixed position into the Aguilar to lock and secure the floor beam and the second floor beam to mitigate hazards during transporting the cargo.

Re claim 10    Referring to the figures and the Detailed Description, , Aguilar, as modified above,  discloses:  The system of claim 9, wherein the latching assembly includes a set of locks configured to extend into a plurality of slots in a top portion of the first rail such that the first coupling link is unable to move (Moradians 18 and 19). 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642